DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5–9, 11, 12, and 14–17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (JP 2012-220569), hereinafter referred to as Takagi.
Regarding claims 1, 11, and 16, Takagi teaches, “(claim 11: cartridge and claim 16: image forming apparatus; see Fig. 1 and 2, ref. # 200; Title) A toner, comprising: toner particles comprising a colorant (English Translation: Pg. 4, Ln. 26–28), non-crystalline polyester (Pg. 4, Ln. 27), and crystalline polyester (Pg. 4, Ln. 27), wherein the crystalline polyester does not contain an esterification catalyst (Pg. 7, Ln. 17–18) and has a melting point in a range of 80 to 110°C (Pg. 8, Ln. 20), and a gel content of the toner particles is in a range of 4 to 11 % by mass (Abstract; Solution).”  
Regarding claims 2 and 12, Takagi teaches, “wherein the melting point of the crystalline polyester is in a range of 90 to 100C (Pg. 8, Ln. 20).”  
Regarding claims 5 and 14, Takagi teaches, “wherein an amount of the crystalline polyester is in a range of 5 to 20 parts by 78(PATENT) Atty. Dkt. No.: TAI/2884US mass with respect to 100 parts by mass of the non- crystalline polyester (Pg. 8, Ln. 26–28).”  
Regarding claim 6, Takagi teaches, “wherein an amount of the crystalline polyester is in a range of 10 to 15 parts by mass with respect to 100 parts by mass of the non- crystalline polyester (Pg. 8, Ln. 26–28).”  
Regarding claims 7 and 15, Takagi teaches, “wherein a ratio of a total amount of the crystalline polyester and the non-crystalline polyester to the amount of the toner particles is in a range of 70 to 95 % by mass (Pg. 7, Ln. 14–15 and Pg. 8, Ln. 26–28; the midpoint of “desirably ranges” for crystalline and non-crystalline polyester are 72.5 and 12.5 per 100 units respectively, which equals 85 %).”  
Regarding claim 8, Takagi teaches, “wherein a ratio of a total amount of the crystalline polyester and the non-crystalline polyester to the amount of the toner particles is in a range of 80 to 90 % by mass (Pg. 7, Ln. 14–15 and Pg. 8, Ln. 26–28; the midpoint of “desirably ranges” for crystalline and non-crystalline polyester are 72.5 and 12.5 per 100 units respectively, which equals 85 %).”  
Regarding claim 9, Takagi teaches, “wherein the crystalline polyester is a polycondensation product of one or more alcohol components selected from aliphatic diols having 2 to 16 carbon atoms and one or more carboxylic acid components selected from aliphatic dicarboxylic acid-based compounds having 4 to 14 carbon atoms (Pg. 7, Ln. 16–Pg. 8, Ln. 5).”  
Regarding claim 17, Takagi teaches, “a transfer device configured to transfer the toner image from the photoreceptor to a recording medium; and a fixing device configured to fix the toner image to the recording medium (Fig. 1, ref. # 26 & 28).”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2012-220569) in view of Ri (JP 2005148755).
	Regarding claims 18–20, Takagi teaches, “a fixing unit includes a heating roller… wherein the controller is configured to control the temperature of the heating roller during printing to be within a range of 140 to 180°C (Fig. 1, ref. # 28; Pg. 3, Ln. 39).” Takagi does not appear to teach, “a controller configured to control a temperature of the heating roller during standby to a temperature that is 10 to 50°C lower than a temperature of the heating roller during82(PATENT) Atty. Dkt. No.: TAI/2884USprinting; wherein the fixing device further includes a thermistor contacting the heating roller and configured to detect the temperature of the heating roller.” However, Ri teaches the deficiencies of Takagi (Pg. 17, Ln. 29–35). It would have been obvious to one skilled in the art at the time of filing to modify Takagi’s invention to include a controller configured to control a temperature of the heating roller during standby to a temperature that is 10 to 50°C lower than a temperature of the heating roller during82(PATENT) Atty. Dkt. No.: TAI/2884USprinting; wherein the fixing device further includes a thermistor contacting the heating roller and configured to detect the temperature of the heating roller.
	The ordinary artisan would have been motivated to modify Takagi’s invention for at least the purpose of saving power during non-image forming times and ensuring the temperature is finely controlled to allow proper fusing of the toner, resulting in quality images.

Allowable Subject Matter
Claims 3, 4, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 3 and 13, the prior art does not teach or suggest the claimed, “wherein the non-crystalline polyester has a softening point in a range of 100 to 140°C”, in combination with the previously claimed language.
Regarding claim 4, the prior art does not teach or suggest the claimed, “wherein the non- crystalline polyester has a softening point in a range of 110 to 130°C”, in combination with the previously claimed language.
Regarding claim 10, the prior art does not teach or suggest the claimed, “wherein the non-crystalline polyester is a polycondensation product of one or more alcohol components selected from aliphatic diols having 2 to 4 carbon atoms having a hydroxyl group bonded to a secondary carbon atom and one or more carboxylic acid components selected from a group consisting of aromatic dicarboxylic acid-based compounds, aliphatic dicarboxylic acid-based compounds, and trivalent or higher carboxylic acid-based compounds”, in combination with the previously claimed language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN D WALSH/Primary Examiner, Art Unit 2852